MEMORANDUM ***
Appellant Patricia Rodriguez challenges the district court’s denial of her motion to dismiss the indictment against her, arguing that the grand jury instructions improperly limited the scope of the grand jury’s inquiry in violation of the Fifth Amendment. Appellant’s claim is foreclosed by this Court’s decision in United States v. Marcucci, 299 F.3d 1156, 1159-60 *759(9th Cir.2002), cert. denied, — U.S. -, 123 S.Ct. 1600, 155 L.Ed.2d 334 (2003). See also United States v. Cedano-Arellano, 332 F.3d 568, 573 (9th Cir.2003). We therefore affirm the district court’s denial of the motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.